DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed April 27, 2021, with respect to the 35 U.S.C 112 Rejections of claims 1, 6, 7, and 9 have been fully considered and are persuasive.  The rejection of aforementioned claims has been withdrawn. 
Applicant's arguments filed April 27, 2021, have been fully considered but they are not persuasive. 
On pages 11-13 of Remarks, Applicant argues that the prior art of Gubin et al. (US Publication 2013/0335884) in view of Saurov et al. (“Nanostructured Current Sources Excited by β-radiation Based on Carbon Nanotubes”). Particularly, the Applicant argues that Saurov fails to disclose the C-14 isotope at the surface of the first electrode. 
The Examiner respectfully disagrees with the above assertion. Saurov discloses carbon-14 atoms used to increase the thickness of the amorphous carbon layers of the nanotubes with the use of “radiation from a larger number of carbon atoms” (“The Calculated Characteristics of the Isotopes Given in 1 cm2 of the Working Area”: ¶1). This suggests that the carbon atoms are located at the surface of the electrode. 
On pages 12 of Remarks, Applicant argues that Saurov merely disclose a “hypothetical scheme of one of the supercapacitor electrodes using carbon nanotubes made of the beta-emitting isotope C-14” and the “real efficiency of such an electrode is unknown.” Further, the Applicant notes that the invention of the instant application “can be used to convert the energy of radioactive decay into electric power and is self-charging”.
Although the real efficiency of the electrode may be unknown, Saurov explicitly states the advantages of using a C-14 isotope are known to allow the creation of self-charging supercapacitors. The specific capacitance is increased due to an increase in surface area due to an increase of porosity (See “Self-Charging Capacitors”:  ¶1). Furthermore, although certain advantages may be realized in the Instant Application, the apparatus  as claimed is not obvious over the cited prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubin et al. (US Publication 2013/0335884) in view of Saurov et al. (“Nanostructured Current Sources Excited by β-radiation Based on Carbon Nanotubes”).
In re claim 1, Gubin discloses supercapacitor, comprising 
- a sealed protective housing (¶20, ¶72, ¶95),
- a first electrode, being an operating electrode, and a second electrode being an auxiliary electrode, the first electrode comprising carbonaceous materials, and the carbonaceous materials being an array of carbon nanotubes (CNTs) fullerenes, graphene, soot, 
- electrolyte, which fills the unconfined space of the cell and the space between the electrodes (¶95),  wherein  the carbonaceous materials are located at the surface of the first electrode (¶92-93).
Gubin does not disclose the carbonaceous composition of the electrodes comprise a C-14 isotope. 	Saurov discloses a carbonaceous composition in the form of carbon nanotubes for electrodes of a supercapacitor to comprise a C-14 isotope (“Self Charging Capacitors”:  ll.11-22). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate C-14 isotope into the electrodes of Gubin to provide for a self-charging supercapacitor having an increase of specific capacitance that increases with the specific surface area of the material due to an increase in its porosity. 
In re claim 2, Gubin in view of Saurov discloses the supercapacitor according to claim 1, as explained above. Gubin further discloses the carbonaceous materials are applied on the surface of an inner portion of the first electrode (Note the Examiner is taking the inner portion to be any portion where the carbonaceous material is applied) in the form of an array of carbon nanotubes (CNT) fullerenes, graphene, soot, graphite or any  mixture thereof (¶79-91, ¶92-95).
Gubin does not disclose the carbonaceous material comprises the C-14 isotope.
Saurov discloses carbonaceous materials are applied on the surface of the first electrode in the form of an array of carbon nanotubes (CNT) fullerenes, graphen, soot, graphite or their mixture containing a C-14 isotope (“Direct Conversion of Energy Decay into Electrcial Energy”: ll.15-60, “Self Charging Capacitors”:  ll.11-22)

In re claim 3, Gubin in view of Saurov discloses the supercapacitor according to claim 1, as explained above. Gubin further discloses a separator placed between the electrodes, wherein the separator is configured to prevent mechanical contact of the opposite electrodes and mixing of cathodic and anodic electrolytes (¶20, ¶35, ¶8, ¶94).
In re claim 5, Gubin in view of Saurov discloses the supercapacitor according to claim 1, as explained above. Gubin does not disclose the radionuclides H-3, nickel-63, Sr-90, Kg-85, At-241, Ac-227, Th-229 are placed on the surface or inside of the carbon nanotubes.
Saurov discloses the radionuclides H-3, nickel-63, Sr-90, Kg-85, At-241, Ac-227, Th-229 are placed on the surface or inside of the CNTs (“Direct Conversion of Energy Decay into Electrical Energy”: ll.50-70).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to further include the radionuclides as described by Saurov to provide for increased durability and long period of operation without recharging. 
In re claim 6, Gubin in view of Saurov discloses the supercapacitor according to claim 1, as explained above. Gubin further discloses wherein an acid solution, an alkali solution, or a solution of a salt is used to provide the electrolyte (¶95; Note that Gubin discloses a salt as an electrolyte).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubin et al. (US Publication 2013/0335884) in view of Saurov et al. (“Nanostructured Current Sources Excited by β-radiation Based on Carbon Nanotubes”) and in further view of Tour et al. (US Publication 2014/0313636).
In re claim 4, Gubin in view of Saurov discloses the supercapacitor according to claim 1, as explained above. Gubin does not disclose the electrodes are made of silicon, molybdenum, niobium, tungsten, or zirconium, or an alloy based on silicon, molybdenum, niobium, tungsten, or zirconium, or a corrosion-resistant steel.
Tour discloses a supercapacitor's electrodes are made of silicon, molybdenum, niobium, tungsten, zirconium, or the alloys based on them, or the corrosion-resistant steel (¶72).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the conductive substrate material of Tour to achieve a device of desired conductivity and capacitance. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palash et al. (WO2016025532A1) in view of Saurov et al. (“Nanostructured Current Sources Excited by β-radiation Based on Carbon Nanotubes”).
In re claim 7, Palash discloses a method of supercapacitor construction (¶5, ¶19-27), concluding:
- preparing a first and a second electrode with application of a surface layer of carbonaceous materials on an inner portion of the first electrode (¶138-143),5 
- placing of the first and second electrodes in a sealed housing (¶184) and in electrical isolation from each other (¶37, ¶164), and
- filling the housing with an electrolyte (¶47, ¶164-165, ¶184),
Palash does not disclose the C-14 isotope is introduced into the layer of the carbonaceous materials.
Saurov discloses a carbonaceous composition in the form of carbon nanotubes for electrodes of a supercapacitor to comprise a C-14 isotope (“Self Charging Capacitors”:  ll.11-22). 

In re claim 8, Palash in view of Saurov discloses the method of supercapacitor construction according to claim 7, as explained above. Palash further discloses that the layer of carbonaceous materials on the surface of the first electrode is formed as an array of carbon nanotubes (CNT) fullerenes, graphene, soot, graphite or any mixture thereof(¶172-174).
Palash does not disclose the carbonaceous material comprises the C-14 isotope.
Saurov discloses carbonaceous materials are applied on the surface of the first electrode in the form of an array of carbon nanotubes (CNT) fullerenes, graphene, soot, graphite or their mixture containing a C-14 isotope (“Direct Conversion of Energy Decay into Electrical Energy”: ll.15-60, “Self Charging Capacitors”:  ll.11-22)
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate C-14 isotope into the electrodes of Gubin to provide for a self-charging supercapacitor having an increase of specific capacitance that increases with the specific surface area of the material due to an increase in its porosity. 


Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the layer of carbonaceous materials on the surface of the first electrode containing 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848